DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 04/28/2020 and is a 371 of PCT/CN2018/107204 (09/25/2018) which claims foreign priority to China 201711061744.4 (11/02/2017).  Claims 1-8 and 10-21 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims have “refers to” several times within the claim language while defining the different variables.  This does not limit the variables.  Correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds having formula (II), does not reasonably provide enablement for compounds having the variability of formula (I) wherein M is W or Au, X, X1, Y, Y1, A, B and C are C, n, o or S independently.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the organometal-complex luminescent material (oLED).
The state of the prior art: The state of the prior art is that the core of formula (II) is known as an oLED material but the M is very limited and the extraneous structures are also limited.  
The predictability in the art: It is noted that the oLED art is a highly active area.  
The presence or absence of working examples:  The instant specification has over 100 examples of the structure (I).  Every one of those examples has the structure of formula (II).  No example is outside the formula (II).  
The amount of direction or guidance present:  The guidance present in the specification is that the entire formula (I) will work, only examples fitting within formula (II) have been made and tested for activity.  
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine how to make the compounds outside of formula (II) and then determine if they have the activity of being an oLED.  
The level of the skill in the art: The level of skill in the art is high.  
Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 formula (I) as oLEDs.  As a result necessitating one of ordinary skill to perform an exhaustive search for which compounds could be made and then test them in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which compounds could be made and then test again to see of these compounds have the oLED activity, with no assurance of success.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2010135689.  JP teaches compounds that are oLEDs such as (12) on page 24 that anticipate the instant claims.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pander.  Pander teaches compounds that are oLEDs such as in the abstract and BpyPph that anticipate the instant claims.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPat 9825234 (Kim).  Kim teaches compounds that are oLEDs such as col 116 line 40 and 60, Col 126 line 30 and Col 120 line 60 that anticipate the instant claims.

Double Patenting
Claim s 1-8 and 10-21 of this application is patentably indistinct from claims 1-10 of Application No. 20220081458. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625